White, J.
The record in this case is very voluminous, and somewhat confused in the order of its arrangement. With regard to the proceedings, however, it discloses the facts that the appellants, after having once been refused bail, applied for and obtained from the Hon. W. D. Wood a second writ of habeas corpus, upon the ground that important testimony had been obtained, which it was not in their power to produce at the former hearing. Pasc. Dig., art. 2642 ; Scurry Foster v. The State, just decided. The application was heard on trial before the Hon. T. G. Jones, special judge, who had, subsequent to the granting of the writ, been elected and qualified to hear the case. The appellants had, with several others, been indicted for the murder of Dr. Grayson and his wife, in Anderson County, on the night of the twenty-third day of April, A. D. 1878.
This second trial resulted in a judgment rendered by the special judge, refusing bail to the applicants, and it is from that judgment that this appeal is prosecuted.
We have most patiently and carefully considered the case as presented in the record, and the law as applicable to the same, together with the able oral argument and brief of counsel for appellants, and we are constrained to say that we are unable to perceive any error committed by the lower court in refusing bail. We forbear to comment upon the testimony farther than to say that the judgment of the court is supported by it. The judgment is therefore in all things affirmed ; and it is further ordered that the applicants pay all the costs of this proceeding under the writ of habeas corpus.

Ordered accordingly.